                    UNITED STATES DISTRICT COURT
                    WESTERN DISTRICT OF LOUISIANA
                         LAFAYETTE DIVISION

LISA HARPER                                   CIVIL ACTION NO. 19-cv-0527

VERSUS                                        JUDGE JUNEAU

LISA GRIFFIN                                  MAGISTRATE JUDGE
                                              WHITEHURST


                                JUDGMENT

      For the reasons assigned in the Report and Recommendation of the Magistrate

Judge previously filed herein, and having thoroughly reviewed the record, and

considering the lack of objections filed, and concurring with the findings of the

Magistrate Judge under the applicable law;

      IT IS ORDERED that the Motion to Dismiss [Doc. 6], being unopposed and

well-grounded in law and fact, is GRANTED, and the plaintiff’s claims in this matter

are DENIED AND DISMISSED WITHOUT PREJUDICE.

  THUS DONE AND SIGNED in Lafayette, Louisiana, on this 12th day of

September, 2019.



                                         ______________________________
                                         MICHAEL J. JUNEAU
                                         UNITED STATES DISTRICT JUDGE
